Exhibit 10.5

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of the
1st day of August, 2006 (the “Effective Date”), between Concentra Inc., a
Delaware corporation (the “Company”), and Mark A. Solls (“Executive”).

WITNESSETH:

WHEREAS, it is the desire of the Board of Directors of the Company (the “Board
of Directors”) to assure itself of the management services of Executive by
directly engaging Executive as an officer of the Company and its subsidiaries
and affiliates; and

WHEREAS, Executive is desirous of committing himself to serve the Company on the
terms herein provided.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

1. Employment and Term. The Company hereby agrees to employ Executive as its
Executive Vice President, General Counsel, and Secretary, and Executive hereby
agrees to accept such employment, on the terms and conditions set forth herein,
for the period commencing on the Effective Date and expiring as of 11:59 p.m. on
the second anniversary of the Effective Date (unless sooner terminated as
hereinafter set forth) (the “Term”); provided, however, that commencing on such
second anniversary date, and each anniversary of the date hereof thereafter, the
Term of this Agreement shall automatically be extended for one additional year
unless at least thirty (30) days prior to each such anniversary date, the
Company or Executive shall have given notice that it or he, as applicable, does
not wish to extend this Agreement.

2. Duties and Restrictions.

(a) Duties as Employee of the Company. Executive shall, subject to the
supervision of the Company’s President and Chief Executive Officer, serve as the
Company’s Executive Vice President, General Counsel, and Secretary, with all
such powers as may be set forth in the Company’s Bylaws with respect to, and/or
are reasonably incident to, such officerships.

(b) Other Duties. Executive agrees to serve as requested by the Company as a
director of the Company’s subsidiaries and affiliates and in one or more
executive offices of any of the Company’s subsidiaries and affiliates; provided,
that the Company indemnifies Executive for serving in any and all such
capacities in a manner acceptable to the Company and Executive. Executive agrees
that he shall not be entitled to receive any compensation for serving in any
capacities of the Company’s subsidiaries and affiliates other than the
compensation to be paid to Executive by the Company pursuant to this Agreement.

 

1



--------------------------------------------------------------------------------

(c) Noncompetition. Executive agrees that he will not, for a period of one year
following the termination of his employment with the Company, (1) solicit the
employment of, endeavor to entice away from the Company or its subsidiaries or
affiliates or otherwise interfere with any person who was an employee of or
consultant to the Company or any of its subsidiaries or affiliates during the
one year period preceding such termination, or (2) be employed by, associated
with, or have any interest in, directly or indirectly (whether as principal,
director, officer, employee, consultant, partner, stockholder, trustee, manager,
or otherwise), any occupational healthcare company or managed care company which
has a principal line of business that is directly competitive with the Company
or its subsidiaries or affiliates in any geographical area in which the Company
or its subsidiaries or affiliates engage in business at the time of such
termination or in which any of them, prior to termination of Executive’s
employment, evidenced in writing its intention to engage in business.
Notwithstanding the foregoing, Executive shall not be prohibited from owning
five percent or less of the outstanding equity securities of any entity whose
equity securities are listed on a national securities exchange or publicly
traded in any over-the-counter market.

(d) Confidentiality. Executive shall not, directly or indirectly, at any time
during or following the termination of his employment with the Company, reveal,
divulge, or make known to any person or entity, or use for Executive’s personal
benefit (including, without limitation, for the purpose of soliciting business,
whether or not competitive with any business of the Company or any of its
subsidiaries or affiliates), any information acquired during the course of
employment hereunder with regard to the financial, business, or other affairs of
the Company or any of its subsidiaries or affiliates (including, without
limitation, any list or record of persons or entities with which the Company or
any of its subsidiaries or affiliates has any dealings), other than (1) material
already in the public domain, (2) information of a type not considered
confidential by persons engaged in the same business or a similar business to
that conducted by the Company, or (3) material that Executive is required to
disclose under the following circumstances: (A) in the performance by Executive
of his duties and responsibilities hereunder, reasonably necessary or
appropriate disclosure to another employee of the Company or to representatives
or agents of the Company (such as independent public accountants and legal
counsel); (B) at the express direction of any authorized governmental entity;
(C) pursuant to a subpoena or other court process; (D) as otherwise required by
law or the rules, regulations, or orders of any applicable regulatory body; or
(E) as otherwise necessary, in the opinion of counsel for Executive, to be
disclosed by Executive in connection with the prosecution of any legal action or
proceeding initiated by Executive against the Company or any subsidiary or
affiliate of the Company or the defense of any legal action or proceeding
initiated against Executive in his capacity as an employee or director of the
Company or any subsidiary or affiliate of the Company. Executive shall, at any
time requested by the Company (either during or after his employment with the
Company), promptly deliver to the Company all memoranda, notes, reports, lists,
and other documents (and all copies thereof) relating to the business of the
Company or any of its subsidiaries or affiliates which he may then possess or
have under his control.

 

2



--------------------------------------------------------------------------------

3. Compensation and Related Matters.

(a) Base Salary. Executive shall receive a base salary paid by the Company
(“Base Salary”) at the annual rate of Three Hundred Fifty Thousand Dollars
($350,000) during each calendar year of the Term, payable in substantially equal
monthly installments (or such other more frequent times as executives of the
Company normally are paid). In addition, the Company’s Board of Directors or
Option and Compensation Committee of the Board of Directors shall, in good
faith, consider granting increases in the Base Salary based on such factors as
Executive’s performance and the growth and/or profitability of the Company, but
the Company shall have no obligation to grant such increases in compensation.

(b) Bonus Payments. Executive will be eligible to participate in the Company’s
senior management incentive compensation plan adopted annually by the
Compensation Committee of the Company’s Board of Directors (the “Plan”);
Executive will be eligible for bonus compensation of up to 75% of base salary
thereunder based on achievement of individual and corporate performance
objectives set forth from time to time in the Plan. With respect to 2006,
Executive will be eligible to participate in the 2006 Plan, prorated for
Executive’s partial year of employment; provided, that, anything herein to the
contrary notwithstanding and no later than March 31, 2007, the Company will pay
Executive a minimum bonus of One Hundred Thousand Dollars ($100,000) with
respect to 2006.

(c) Expenses. During the term of his employment hereunder, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him (in accordance with the policies and procedures established by the Board of
Directors for its senior executive officers) in performing services hereunder,
provided that Executive properly accounts therefor in accordance with Company
policy.

(d) Other Benefits. The Company shall not make any changes in any employee
benefit plans or other arrangements in effect on the date hereof or subsequently
in effect in which Executive currently or in the future participates (including,
without limitation, each pension and retirement plan, supplemental pension and
retirement plan, savings and profit sharing plan, stock or unit ownership plan,
stock or unit purchase plan, stock or unit option plan, life insurance plan,
medical insurance plan, disability plan, dental plan, health-and-accident plan,
or any other similar plan or arrangement) that would adversely affect
Executive’s rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to all executives of the Company and does not result in a
proportionately greater reduction in the rights of or benefits to Executive as
compared with any other executive of the Company. Executive shall be entitled to
participate in or receive benefits under any employee benefit plan or other
arrangement made available by the Company now or in the future to its senior
executive officers and key management employees, subject to and on a basis
consistent with the terms, conditions, and overall administration of such plan
or arrangement. Nothing paid to Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the Base Salary payable to Executive pursuant to paragraph (a) of this
Section 3.

(e) Vacations. Executive shall be entitled to ten (10) paid vacation days for
the period from the date of this Agreement through December 31, 2006. Executive
shall be entitled to twenty (20) paid vacation days in each calendar year
commencing on or after January 1, 2007,

 

3



--------------------------------------------------------------------------------

or such additional number as may be determined by the Board of Directors from
time to time. For purposes of this Section 3(e), weekends shall not count as
vacation days and Executive shall also be entitled to all paid holidays given by
the Company to its senior executive officers.

(f) Perquisites. Executive shall be entitled to receive the perquisites and
fringe benefits appertaining to senior executive officers of the Company in
accordance with any practice established by the Board of Directors. In the event
Executive’s employment hereunder is terminated (whether by Executive or the
Company) for any reason whatsoever (other than Executive’s death), then the
Company shall, at Executive’s written request and to the extent permitted by the
terms of such policies and applicable law, assign and convey to Executive any
life insurance policies maintained by the Company on the life of Executive, who
shall thereafter be solely responsible, at his election, to pay all premiums
payable after such assignment and conveyance to maintain the coverage under such
policies with respect to Executive. Executive shall not be required to pay any
money or other consideration to the Company upon such assignment and conveyance,
it being acknowledged and agreed by the parties hereto that Executive’s
execution and delivery hereof constitute adequate and satisfactory consideration
for such assignment and conveyance.

(g) Proration. Excepting only payments pursuant to Section 3(b) for calendar
year 2006 (which payments shall be based upon a full calendar year), any
payments or benefits payable to Executive hereunder in respect of any calendar
year during which Executive is employed by the Company for less than the entire
year, unless otherwise provided in the applicable plan or arrangement, shall be
prorated in accordance with the number of days in such calendar year during
which he is so employed.

4. Executive’s Office and Relocation. Executive shall primarily perform his
duties and responsibilities hereunder at the Company’s offices located at 5080
Spectrum Drive, Addison, Texas (or at such other location within the Dallas,
Texas, metropolitan area, to which the Company may in the future relocate such
principal executive offices), except for reasonable required travel on the
Company’s business. If the Company requests Executive to report for the
performance of his services hereunder on a regular or permanent basis at any
location or office more than thirty-five (35) miles from the office location
described in the first sentence of this Section 4, and Executive agrees to such
change, the Company shall pay Executive’s reasonable relocation and moving
expenses, including, but not limited to, the cost of moving his immediate
family, expenses incurred while seeking new housing (including travel by
Executive’s spouse) and temporary living expenses incurred by Executive or his
family for up to one hundred eighty (180) days.

5. Termination. Executive’s employment hereunder may be terminated by the
Company or Executive, as applicable, without any breach of this Agreement, only
under the following circumstances.

(a) Death. Executive’s employment hereunder shall terminate upon his death.

 

4



--------------------------------------------------------------------------------

(b) Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been unable, with reasonable accommodation,
to perform the essential functions of his duties and responsibilities hereunder
on a full time basis for one hundred eighty (180) consecutive calendar days, and
within thirty (30) days after written notice of termination is given (which may
occur before or after the end of such one hundred eighty (180) day period)
Executive shall not have returned to the performance of his material managerial
duties and responsibilities hereunder on a full time basis, the Company may
terminate Executive’s employment hereunder.

(c) Cause. Subject to the provisions of Section 7(d), the Company may terminate
Executive’s employment hereunder for Cause. For purposes of this Agreement, the
Company shall have “Cause” to terminate Executive’s employment hereunder upon:

(1) Executive’s willful or intentional failure to perform or gross negligence in
the performance of Executive’s material duties and responsibilities hereunder
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination for Good Reason (as hereinafter defined) by
Executive);

(2) The commission by Executive of dishonesty or fraud of a material nature in
connection with the performance of his duties hereunder, or willful or
intentional misconduct of a material nature in connection with the performance
of his duties hereunder;

(3) The conviction of Executive, or the entering of a plea of nolo contendere by
Executive, with respect to a felony;

(4) Unprofessional or unethical conduct of a material nature by Executive in
connection with the performance of his duties hereunder as determined in a final
adjudication of any board, institution, organization or governmental agency
having any privilege or right to pass upon the conduct of Executive;

(5) Intentional, willful, or grossly negligent conduct by Executive which is
materially detrimental to the reputation, character, business, or standing of
the Company, including, without limitation, the use by Executive of a controlled
substance; or

(6) The continued breach by Executive of any of Executive’s material obligations
under this Agreement.

(d) Termination by Executive. Subject to the provisions of Section 7(c), and at
his option, Executive may terminate his employment hereunder (1) for Good
Reason, or (2) if his health should become impaired to an extent that makes the
continued performance of his duties hereunder hazardous to his physical or
mental health or his life.

For purposes of this Agreement, the termination of Executive’s employment
hereunder by Executive because of the occurrence after the Effective Date of any
one or more of

 

5



--------------------------------------------------------------------------------

the following events (other than such an occurrence in connection with a Change
in Control (as defined in the Concentra Managed Care, Inc., 1997 Long-Term
Incentive Plan) resulting from the consummation within nine (9) months following
the Effective Date of the “Project Torino” transaction previously described to
Executive and to the Company’s Board of Directors) shall be deemed to have
occurred for “Good Reason”:

(A) a material change in the nature or scope of Executive’s authorities, status,
powers, functions, duties, responsibilities, or reporting relationships that is
determined by Executive in good faith to be adverse to those existing before
such change;

(B) any removal by the Company of Executive from, or any failure to reelect
Executive to, the positions indicated in Section 1 hereof except in connection
with termination of Executive’s employment for Cause or disability;

(C) a reduction in Executive’s Base Salary or any other failure by the Company
to comply with Section 3 hereof that is not consented to or approved by
Executive;

(D) the relocation of Executive’s office at which he is to perform his duties
and responsibilities hereunder to a location outside of the Dallas, Texas,
metropolitan area, or a materially adverse alteration in the office space within
which Executive is to perform his duties and responsibilities hereunder or in
the secretarial and administrative support provided to Executive; or

(E) a failure by the Company or any subsidiary or affiliate of the Company to
comply with any other material term or provision hereof or of any other written
agreement between Executive and the Company or any such subsidiary or affiliate.

6. Compensation Upon Termination or Failure to Renew. Executive shall be
entitled to the following compensation from the Company upon the termination of
his employment or upon the Company’s delivery of notice pursuant to Section 1
that the Term of this Agreement shall not following any anniversary of the date
hereof be automatically extended for an additional year.

(a) Death. If Executive’s employment shall be terminated by reason of his death,
the Company shall pay to such person as shall have been designated in a notice
filed with the Company prior to Executive’s death, or, if no such person shall
be designated, to his estate as a death benefit, his Base Salary to the date of
his death in addition to any payments Executive’s spouse, beneficiaries, or
estate may be entitled to receive pursuant to any pension or employee benefit
plan or other arrangement or life insurance policy maintained by the Company. In
addition, the Company shall make payments of premiums to continue the medical
and dental insurance coverage of Executive’s spouse and children under age
twenty-five (25) as in effect at and as of the date of Executive’s death (or to
provide as similar coverage as possible for the same premiums if the
continuation of existing coverage is not permitted) for one (1) year after the
date of Executive’s death, in each case to the extent such coverage is
available.

 

6



--------------------------------------------------------------------------------

(b) Disability. During any period that Executive fails to perform his material
managerial duties and responsibilities hereunder as a result of incapacity due
to physical or mental illness, Executive shall continue to receive his Base
Salary and any bonus payments until Executive’s employment is terminated
pursuant to Section 5(b) hereof or until Executive terminates his employment
pursuant to Section 5(d)(2) hereof, whichever first occurs. After such
termination, the Company shall pay to Executive, on or before the fifth day
following the Date of Termination (as hereinafter defined) his Base Salary to
the Date of Termination. In addition, the Company shall make payments of
premiums as necessary to cause Executive and Executive’s spouse and children
under age twenty-five (25) to continue to be covered by the medical and dental
insurance as in effect at and as of the Date of Termination (or to provide as
similar coverage as possible for the same premiums if the continuation of
existing coverage is not permitted) for one (1) year after the Date of
Termination, in each case to the extent such coverage is available.

(c) Cause. If Executive’s employment shall be terminated for Cause, the Company
shall pay Executive his Base Salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given. Such payments shall fully
discharge the Company’s obligations hereunder.

(d) Breach by the Company, for Good Reason, or Upon Failure to Renew. If (1) in
breach of this Agreement, the Company shall terminate Executive’s employment (it
being understood that a purported termination of Executive’s employment by the
Company pursuant to any provision of this Agreement that is disputed and finally
determined not to have been proper shall be a termination by the Company in
breach of this Agreement), or (2) Executive shall terminate his employment for
Good Reason, or (3) the Company shall give Executive notice pursuant to
Section 1 prior to any anniversary of the date hereof that the Term of this
Agreement shall not be automatically extended for an additional year on any such
anniversary date, then the Company shall pay Executive:

(A) his Base Salary through the Date of Termination at the rate in effect at the
time Notice of Termination is given;

(B) in lieu of any further salary payments to Executive for periods subsequent
to the Date of Termination, the Company shall pay as severance pay to Executive
on or before the fifth day following the Date of Termination and on the fifth
day of each of the eleven (11) months thereafter (amounting to a total of twelve
(12) months), an amount in cash equal one-twelfth (1/12) of Executive’s annual
Base Salary at the rate in effect at the time the Notice of Termination is
given; and

(C) all benefits payable under the terms of any employee benefit plan or other
arrangement as of the Date of Termination.

In addition, the Company shall make payments of premiums as necessary to cause
Executive and Executive’s spouse and children under age twenty-five (25) to
continue to be covered by the medical and dental insurance as in effect at and
as of the Date of Termination (or

 

7



--------------------------------------------------------------------------------

to provide as similar coverage as possible for the same premiums if the
continuation of existing coverage is not permitted) for one (1) year after the
Date of Termination, in each case to the extent such coverage is available.

(e) Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Section 6 by seeking other employment or otherwise;
provided, however, that, anything herein to the contrary notwithstanding, in the
event of the termination of Executive’s employment prior to a Change in Control
(as defined in the Concentra Managed Care, Inc., 1997 Long-Term Incentive Plan)
which occurs after the Effective Date (but not if Executive’s employment
terminates after such a Change in Control), the amount of any payment pursuant
to Section 6(d)(B) and/or pursuant to the first paragraph of Section 6(f) shall
be reduced by any compensation earned by Executive as the result of employment
by another employer (whether as a director, officer, employee, manager, owner,
consultant, independent contractor, advisor or otherwise) after the Date of
Termination until the end of the twelve month period of clause (B) of
Section 6(d) above.

7. Other Provisions Relating to Termination.

(a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (other than termination because of the death of
Executive) shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

(b) Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean: (1) if Executive’s employment is terminated by his death, the date
of his death; (2) if Executive’s employment is terminated because of a
disability pursuant to Section 5(b), then thirty (30) days after Notice of
Termination is given (provided that Executive shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period); (3) if Executive’s employment is terminated by the Company for Cause or
by Executive for Good Reason, then, subject to Sections 7(c) and 7(d), the date
specified in the Notice of Termination; (4) if the Company gives Executive
notice pursuant to Section 1 prior to any anniversary of the date hereof that
the Term of this Agreement shall not be automatically extended for an additional
year on any such anniversary date, the date upon which the Term expires; and
(5) if Executive’s employment is terminated for any other reason, the date on
which a Notice of Termination is given.

(c) Good Reason. Upon the occurrence of an event described in clauses
(A) through (E) of the definition of “Good Reason” in Section 5(d), Executive
may terminate his employment hereunder for Good Reason within one hundred eighty
(180) days thereafter by giving a Notice of Termination to the Company to that
effect. If the effect of the occurrence of the event giving rise to Good Reason
under Section 5(d) may be cured, the Company shall have the opportunity to cure
any such effect for a period of thirty (30) days following receipt of

 

8



--------------------------------------------------------------------------------

Executive’s Notice of Termination. If the Company fails to cure any such effect,
the termination for Good Reason shall become effective on the date specified in
Executive’s Notice of Termination. If Executive does not give such Notice of
Termination to the Company, then this Agreement will remain in effect; provided,
however, that the failure of Executive to terminate this Agreement for Good
Reason shall not be deemed a waiver of Executive’s right to terminate his
employment for Good Reason upon the occurrence of a subsequent event described
in Section 5(d) in accordance with the terms of this Agreement.

(d) Cause. In the case of any termination of Executive for Cause, the Company
will give Executive a Notice of Termination describing in reasonable detail, the
facts or circumstances giving rise to Executive’s termination (and, if
applicable, the action required to cure same) and will permit Executive thirty
(30) days to cure such failure to comply or perform. Cause for Executive’s
termination will not be deemed to exist until the expiration of the foregoing
cure period, so long as Executive continues to use his best efforts during the
cure period to cure such failure. If within thirty (30) days following
Executive’s receipt of a Notice of Termination for Cause, Executive has not
cured the facts or circumstances giving rise to Executive’s termination for
Cause, then Executive’s termination for Cause shall be effective as of the date
specified in the Notice of Termination.

(e) Interest. Until paid, all past due amounts required to be paid by the
Company under any provision of this Agreement shall bear interest at the highest
non-usurious rate permitted by applicable federal, state, or local law.

8. Successors; Binding Agreement.

(a) Successors. This Agreement shall be binding upon, and inure to the benefit
of, the Company, Executive, and their respective successors, assigns, personal
and legal representatives, executors, administrators, heirs, distributees,
devisees, and legatees, as applicable.

(b) Assumption. The Company will require any successor (whether direct or
indirect, by purchase of securities, merger, consolidation, sale of assets, or
otherwise) to all or substantially all of the business or assets of the Company,
by an agreement in form and substance reasonably satisfactory to Executive, to
expressly assume this Agreement and to agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle Executive to compensation from the Company in
the same amount and on the same terms as he would be entitled to hereunder if he
terminated his employment for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination.

(c) Certain Payments. If Executive should die while any amounts would still be
payable to him hereunder if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Executive’s devisee, legatee, or other designee or, if there be no
such designee, to Executive’s estate.

 

9



--------------------------------------------------------------------------------

9. Notice. For purposes of this Agreement, all notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when (a) delivered personally, (b) sent by
facsimile or similar electronic device and confirmed, (c) delivered by overnight
express, or (d) if sent by any other means, upon receipt. Notices and all other
communications provided for in this Agreement shall be addressed as follows:

 

If to Executive:       Mark A. Solls    5314 Harbor Town Drive    Dallas, Texas
75287 If to the Company:       Concentra Inc.    5080 Spectrum Drive, Suite 1200
– West Tower    Addison, Texas 75001    Fax No.: (972) 387-1958    Attention:
Chief Executive Officer

or to such other address as either party may have furnished to the other in
writing in accordance herewith.

10. Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in a
written instrument signed by Executive and the Company. No waiver by either
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of Delaware, excluding any choice-of-law
provisions thereof.

11. Attorney Fees. All legal fees and costs incurred by Executive in connection
with the resolution of any dispute or controversy under or in connection with
this Agreement shall be reimbursed by the Company to Executive as bills for such
services are presented by Executive to the Company, unless such dispute or
controversy is found to have been brought not in good faith or without merit by
a court of competent jurisdiction.

 

10



--------------------------------------------------------------------------------

12. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.

14. Entire Agreement; Effectiveness. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes in all respects any and all prior employment agreements and/or
severance protection letters, agreements, or arrangements between Executive, on
the one hand, and the Company or any other predecessor in interest thereto or
any of their respective subsidiaries, on the other hand, which prior employment
agreements and/or severance protection letters, agreements, and arrangements, if
any, are hereby cancelled and of no further force or effect.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

COMPANY: CONCENTRA INC. By:  

/s/ Daniel J. Thomas

  Daniel J. Thomas   President and Chief Executive Officer EXECUTIVE:

/s/ Mark A. Solls

Mark A. Solls

 

11